DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (US 2013/0206015) in view of Gregory (US 8,490,614).
With regard to claim 1, Jacoby teaches A barbecue smoker device for cooking food (FIG. 5), the barbecue smoker device comprising: a container (11); a heat source (15) disposed in the container (11)(FIG. 5); a fuel chute (51/48 move into and out of opening; FIGS. 10/11)  coupled (via 52) to the container (11), wherein the fuel chute comprises: a door panel (51); a hinge mechanism (52); wherein the fuel chute (51/48) is rotatable between an open position and a closed position (FIGS. 10 & 11), a back panel (panel portion of 48 connected to 51) coupled to the door panel (51);  the open position configured to receive a supply of fuel (16) within the fuel chute (FIG. 5).
Jacoby does not teach the closed position configured to direct the supply of fuel to a fuel basket; however, Greogry teaches fuel tray 131, and in operation after preparing one or both of the fuel trays 131, opens the smoker assembly 130 and slides the fuel trays 131 into the hanging brackets 132 in a side-to-side direction  (FIG. 4A & 4B).  
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jacoby reference, to include the closed position configured to direct the supply of fuel to a fuel basket, as suggested and taught by Gregory, for the purpose of providing directed heating (FIG. 4A & 4B).
With regard to claim 2, Jacoby teaches the container (11) comprises an upper portion (portion above 13) and a lower portion (portion below 13).
With regard to claim 3, Jacoby teaches a food platform (13) disposed between the upper portion and the lower portion of the container (FIG. 5).
With regard to claim 4, Jacoby teaches the heat source (16) is disposed in the lower portion of the container (11) (FIG. 5).
With regard to claim 5, Jacoby teaches the fuel basket (15) is disposed in the lower portion of the container (11) between the food platform (13) and the heat source (16) (embodiment of FIG. 10 & 11 REPLACES 12/15 of FIG. 5) (see para. [0042]: “optional fuel bin 48 can be included in the grill which replaces fuel grate 12 and fuel baskets 15.  Fuel bin 48 which rotates between a cooking position inside the grill (as illustrated in FIG. 10) and a reloading position outside of the grill (as illustrated in FIG. 11) for easy loading of fuel….”, para. [0042]).
With regard to claim 9, Jacoby teaches in the open position (FIG. 11) the back panel extends upwardly from the hinge mechanism (52) to define, with the side panels (as taught by Tapaninaho) and the door panel, a receptacle to receive the supply of fuel (fuel 16 inserted in 48) (see para. [0042]: “optional fuel bin 48 can be included in the grill which replaces fuel grate 12 and fuel baskets 15.  Fuel bin 48 which rotates between a cooking position inside the grill (as illustrated in FIG. 10) and a reloading position outside of the grill (as illustrated in FIG. 11) for easy loading of fuel….”, para. [0042]).
With regard to claim 11, Jacoby teaches at least one of an upper vent (17) disposed in the upper portion and a lower vent (6) disposed in the lower portion.
With regard to claim 13, Jacoby teaches the supply of fuel comprises at least one of charcoal and wood (“The present invention relates to cooking grills, and more particularly to temperature control of grills that use solid fuel such as, but not limited to, charcoal, wood or pellets”, para. [0002]).
With regard to claim 14, Jacoby teaches the fuel chute further comprises a handle mechanism (50) configured to permit a user to rotate the fuel chute between the open position and the closed position (FIGS. 10 & 11).
With regard to claim 15, Jacoby teaches the fuel chute further comprises a latch mechanism (49) configured to retain the door panel (51) of the fuel chute in a closed configuration (FIG. 10).

Allowable Subject Matter
Claims 6-8, 10, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   For any claim which depends from a base claim and one or more intervening claims (e.g., claim 12 depends from claims 3, 2, and 1), said claim to be patentable must include all of the limitations of the base claim and the one or more intervening claims (e.g., claim 12 would be rewritten to include all of the limitations of claims 12, 3, 2, and 1).   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761